Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "66" and "68" have both been used to designate same component in Figure 2. Specification discloses reference character “66” as “first shaft support”, and reference character “68” as “first collar.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the inner thrust washer" and “the outer thrust washer” in line two.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0274228; Kita) alone. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses an undercarriage assembly (Figures 1-7) comprising: 
a roller (23) having a bore formed therein defining a major axis (23 has a bore to receive shaft 24, which has a longitudinal axis defining the major axis); 
a roller shaft (24) extending through the bore to support the roller for rotation about the major axis; 
a seal cavity (the space between 23 and 22 defines the seal cavity) extending between the roller (23) and the roller shaft (24) and formed in part by a first thrust surface that faces a first axial direction and is fixed relative to the roller (surface of roller 23 that contacts 26 defines the first thrust surface and faces a first axial direction), and a second thrust surface that faces a second axial direction opposite to the first axial direction and is fixed relative to the roller shaft (surface of 22 that contacts 26 defines the second thrust surface and faces a second axial direction, which is opposite to the first axial direction); 
a thrust washer (26) stack (lacks disclosure) trapped between the first thrust surface and the second thrust surface, to react thrust loads between the roller and the roller shaft (the thrust washer 26 is subjected to thrust load; ¶ 0039); and 
a dynamic seal (components within the seal cavity including 27) fluidly sealing the thrust washer stack within the seal cavity (¶ 0038; Figures 3-4.)  
D1 discloses the claimed invention with thrust washer 26 except for a plurality of thrust washers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have thrust washer stack, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having a stack of thrust washers would help in smooth operation.  
As to claim 2, D1 discloses the undercarriage assembly of claim 1 wherein the thrust washer stack includes a first thrust washer in contact with the first thrust surface, and a second thrust washer in contact with the first thrust washer and with the second thrust surface, and each of the first thrust washer and the second thrust washer is free to rotate about the major axis (D1 modified with duplication of parts teaches the claimed limitations with plurality of thrust washers.)  

As to claim 9, D1 discloses a rotatable track engaging element for a machine track (Figures 1-7) comprising: 
a roller shaft (24) having a first shaft end and a second shaft end (in Figure 3, the end of 24 on left side define the first shaft end, and the end on right side defines the second shaft end);  Docket No. 19-0075 -16- 
a roller (23) defining a major axis and being positioned upon the roller shaft; 
a first shaft support structured to mount to a frame and receiving the first shaft end (in Figure 3, portion of 22, on left side, that supports the shaft 24 defines the first shaft support, and is mounted on frame 29); 
a second shaft support structured to mount to the frame and receiving the second shaft end (in Figure 3, portion of 22, on right side, that supports the shaft 24 defines the second shaft support, and is mounted on frame 29);  
a first thrust washer (26) stack (lacks disclosure) positioned upon the roller shaft (24) and including a plurality of thrust washers (lacks disclosure) trapped between the first shaft support and the roller (Figure 3); and 
a second thrust washer (26) stack (lacks disclosure) positioned upon the roller shaft (24) and including a plurality of thrust washers (lacks disclosure) trapped between the second shaft support and the roller.  
D1 discloses the claimed invention with thrust washer 26 disposed at the first and second shaft supports, except for a plurality of thrust washers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have plurality of thrust washers disposed at the first and second shaft supports, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having a stack of thrust washers would help in smooth operation.  

As to claim 10, D1 discloses the rotatable track engaging element of claim 9 wherein: the first shaft support includes a first collar and the second shaft support includes a second collar (portion of 22 that overlaps 27 disposed toward the end of the shaft 24 defines the first and second collars; Figure 3); and the first thrust washer stack is in contact with at least one of the roller or the roller shaft, and the second thrust washer stack is in contact with at least one of the roller or the roller shaft (D1 modified with the duplication of parts teaches the claimed limitations.)  

As to claim 11, D1 discloses the rotatable track engaging element of claim 10 wherein: the first thrust washer (26) stack is positioned to contact each of the roller (23) and the first collar to directly react thrust loads between the roller and the first collar (the thrust washer 26 is subjected to thrust load; ¶ 0039); the second thrust washer stack is positioned to contact each of the roller and the second collar to directly react thrust loads between the roller and the second collar (the thrust washer 26 is subjected to thrust load; ¶ 0039); andDocket No. 19-0075-17- each of the first shaft support and the second shaft support further includes a pin (28) fixing the roller shaft to the corresponding first collar or second collar (Figure 3.)  

As to claim 12, D1 discloses the rotatable track engaging element of claim 11 further comprising: a first dynamic seal (in Figure 3, the components disposed within the seal cavity on the left side, including 27) positioned between the roller (23) and the first collar and fluidly sealing the first thrust washer stack within the rotatable track engaging element; and a second dynamic seal (in Figure 3, the components disposed within the seal cavity on the right side, including 27) positioned between the roller and the second shaft support and fluidly sealing the second thrust washer stack within the rotatable track engaging element (Figure 3). 
 
As to claim 13, D1 discloses the rotatable track engaging element of claim 10 including a total of two thrust washers in each of the first thrust washer stack and the second thrust washer stack, and the plurality of thrust washers of each of the first thrust washer stack and the second thrust washer stack are substantially identical to one another (D1 modified with duplication of parts teaches the claimed limitations.)  

As to claim 14, D1 discloses the rotatable track engaging element of claim 13 including a track roller (23) where the roller includes a roller shell (23 has radially inner and outer surfaces forming a shell.)  

As to claim 15, D1 discloses a sealed and lubricated rotatable track engaging element (Figures 1-7) comprising: 
a roller (23) having a bore formed therein defining a major axis; 
a roller shaft (24) extending through the bore to support the roller for rotation about the major axis; 
a first thrust surface fixed relative to the roller and facing a first axial direction (surface of 23 toward 26 defines the first thrust surface, and facing a first axial direction);  Docket No. 19-0075 
a second thrust surface fixed relative to the roller shaft and facing a second axial direction (surface of 22 toward 26 defines the second thrust surface, and facing a second axial direction);  Docket No. 19-0075  
a seal cavity (space between 23 and 22 defines the seal cavity) extending between the roller (23) and the roller shaft (24) and formed in part by each of the first thrust surface and the second thrust surface (Figure 3); and 
a thrust washer (26) stack (lacks disclosure) within the seal cavity and trapped between the first thrust surface and the second thrust surface (Figure 3).  
D1 discloses the claimed invention with thrust washer 26 except for a stack of thrust washers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have plurality of thrust washers, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having a stack of thrust washers would help in smooth operation.  

As to claim 16, D1 discloses the rotatable track engaging element of claim 15 wherein the roller includes the first thrust surface, and further comprising a collar (22) that includes the second thrust surface, and a pin (28) fixing the collar (22) to the roller shaft (24) (Figure 3.)  

As to claim 17, D1 discloses the rotatable track engaging element of claim 16 wherein the roller (24) includes a first seal carrier (portion of 23 that overlaps 27 disposed away from end of 24 defines the first seal carrier) and the collar includes a second seal carrier (portion of 22 that overlaps 27 disposed toward the end of 24 defines the second seal carrier) and further comprising a dynamic seal (27) fluidly sealing the seal cavity (Figure 3.)  

As to claim 18, D1 discloses the rotatable track engaging element of claim 17 wherein the thrust washer (26) stack includes a total of two thrust washers (D1 modified with duplication of parts teaches the claimed limitations.)  



Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0274228; Kita) in view of D2 (US 2017-0050687; Kaufmann et al.) Claim(s) is/are rejected as shown below. 
As to claim 3, D1 discloses the undercarriage assembly of claim 2 wherein the dynamic seal includes a face seal assembly including a sealing ring (27) and a seal biaser (lacks disclosure.)  
D2 teaches a track roller assembly with dynamic face seal assembly with sealing ring (180, 220) and biaser (210, 230) to seal the intended environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a seal biaser in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having a seal biaser), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

As to claim 4, D1 discloses the undercarriage assembly of claim 3 further comprising a collar (end portion of 23 that overlaps 27 toward the end of 24 defines the collar), and one of the first thrust surface or the second thrust surface is formed on the collar (Figures 3-4.)  

As to claim 5, D1 discloses the undercarriage assembly of claim 4 wherein: the first thrust surface is formed on the collar (Figures 3-4), and the collar is bolted to the roller (¶ 0038) and includes a seal carrier rotatable with the roller about the major axis (portion of 23 that overlaps 27 disposed away from the end of 24 defines the seal carrier); and the second thrust surface is formed on the roller shaft (Figures 3-4).  

As to claim 6, D1 discloses the undercarriage assembly of claim 5 wherein: the roller (23) includes an idler hub and an idler rim (portion of 23 toward 25 defines the idler hub, and portion of 23 away from 25 defines the idler rim; Figure 3); and the first axial direction is an axially inward direction and the second axial direction is an axially outward direction (Figures 2-3).  

As to claim 7, D1 discloses the undercarriage assembly of claim 4 wherein: the second thrust surface is formed on the collar, and the collar is fixed to the roller shaft and includes a seal carrier; and the first thrust surface is formed on the roller (portion of 22 that overlaps 27 defines the seal carrier’ Figures 3-4.)  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0274228; Kita) and D2 (US 2017-0050687; Kaufmann et al.) and in view of D3 (US 2016-0176455; Nuechterlein). Claim(s) is/are rejected as shown below. 
As to claim 8, D1 discloses the undercarriage assembly of claim 7 further comprising an idler and a drive sprocket (lacks disclosure), and the roller includes a roller shell in a track roller (Figures 1-2); and the first axial direction is an axially outward direction and the second axial direction is an axially inward direction (Figures 3-4.)  
D3 teaches a machine track with idler 34 and drive sprocket 26 (0024) for smooth operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an idler and a drive sprocket in D1 as taught by D3 since the claimed invention is merely a combination of known elements (such as providing an idler and a drive sprocket), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for smooth operation.     

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675